PER CURIAM.
Upon further consideration of this cause and after hearing oral argument on appel-lee’s motion to dismiss and quash this appeal, it is
Ordered that a ruling on the motion to quash and dismiss the appeal be and the same is hereby deferred and the appellant is hereby required to file with this Court his brief on the motion to quash and the merits within thirty days from the date of this order. The appellee shall have twenty days thereafter within which to file its brief and the appellant shall have ten days after the receipt of appellee’s brief to reply. Upon the filing of the briefs, the cause will be disposed of by this Court without further argument of the parties.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.